DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a first on the merit of the instant application.
Claims 1-29 are pending in this action.

Claim Objections

Claims 1-29 are objected to because of the following informalities:  in the preamble of all the claims “comprises the steps of” should be --- comprising steps of ---.  Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,945,097 B1 in view of Li et al. (Li) (CN 112970616 A). Consider the following.
As per claim 1:  Li discloses a method of implementing a lightweight, electronic ear tag for location tracking and geo-fencing tasks comprises the steps of: 
(A) providing at least one remote server, at least one electronic ear tag, and at  least one communication node, wherein the electronic ear tag comprises a location-tracking device, a low-power transceiver, a microcontroller, and at least one power source, and wherein the communication node comprises a low-power gateway and a high-power gateway;
(B) providing at least one owner account managed by the remote server, wherein the owner account is associated with a corresponding Personal Computer (PC) device;
(C) tracking spatial-positioning data with the location-tracking device;
 (D) archiving the spatial-positioning data with the microcontroller, if the electronic ear tag is not in communication with the communication node;
(E) relaying the spatial-positioning data from the low-power transceiver to the low-power gateway and the high-power gateway, if the electronic ear tag is in communication with the communication node;
(F) relaying the spatial-positioning data from the high-power gateway to the remote server; 
(G) generating a graphical representation of the spatial-positioning data with the remote server; and
(H) transmitting the graphical representation from the remote server to the corresponding PC device and displaying the graphical representation to the owner account through the corresponding PC device. But, the patent does not explicitly teach about a method wherein the electronic ear tag comprises --- a temperature sensor for detecting temperature data with the temperature sensor, archiving the temperature data relay the temperature data to a remote server and a graphical representation of the temperature data. However, in the same field of endeavor, Li teaches --- In addition, the electronic ear tag further comprises a temperature sensor, the temperature sensor is configured to real-time collect the breeding animal body temperature data, and the transceiver of the electronic ear tag is further configured to transmit the body temperature data to the remote server (see page 92);   temperature sensor 403 can collect the animal body temperature data, and can through the antenna timing or real time the collected data uploaded to the cloud (archived) for analysis (see page 95). Therefore, it would have been obvious for one of ordinary skill in the art before the effective fling date of the claimed invention to modify the patent with the teaching of Li so that the system --- determines that the breeding animal has a risk of epidemic disease (see page 92).
Claim 2 in the patent reads on claim 2 in the examined application.
Claim 3 in the patent reads on claim 3 in the examined application.
Claim 4 in the patent reads on claim 4 in the examined application.
Claim 5 in the patent reads on claim 5 in the examined application.
Claim 6 in the patent reads on claim 6 in the examined application.
Claim 7 in the patent reads on claim 7 in the examined application.
Claim 8 in the patent reads on claim 8 in the examined application.
Claim 9 in the patent reads on claim 9 in the examined application.
Claim 10 in the patent reads on claim 10 in the examined application.
Claim 11 in the patent reads on claim 11 in the examined application.
Claim 12 in the patent reads on claim 12 in the examined application.
Claim 13 in the patent reads on claim 13 in the examined application.
Claim 14 in the patent reads on claim 14 in the examined application.
Claim 15 in the patent reads on claim 15 in the examined application, displaying the alarm notification to the owner account through the corresponding PC device, which is provided in claim of the patent as “displaying graphical representation”.
Claim 16 in the patent reads on claim 16 in the examined application.
Claim 17 in the patent reads on claim 17 in the examined application.
Claim 18 in the patent reads on claim 18 in the examined application.
Claim 19 in the patent reads on claim 19 in the examined application.
Claim 20 in the patent reads on claim 20 in the examined application.
Claim 21 in the patent reads on claim 21 in the examined application.
As per claim 27: Li teaches about a  method as claimed in claim 1 comprises the steps of: providing a normal temperature range stored on the remote server; generating a sick notification with the remote server, if the temperature data is outside the normal temperature range; sending the sick notification to the corresponding PC device of the owner account, if the sick notification is generated by the remote server; and displaying the sick notification to the owner account through the corresponding PC device (see page 96-98 or S2101-S2102). Note that in the modified system, the display and the PC device are provided by the patent. Motivation is same as provided in the rejection of claim 1 above.
As per claim 28: the combined prior art teaches about a method as claimed in claim 1 comprises the steps of: providing the at least one electronic ear tag as a plurality of electronic ear tags, wherein a health record for each electronic ear tag is managed by the remote server; executing a plurality of iterations for steps (C) through (H), wherein each iteration for steps (C) through (H) s associated with a corresponding tag from the plurality of electronic ear tags; and updating the health record for the corresponding tag in accordance to the spatial-positioning data and the temperature data with the remote server during each iteration for steps (C) through (H), particularly the health record is taught by Li (see pages 1-5, 8-9, 11). 
As per claim 29: the combine prior art teaches about a method as claimed in claim 1, wherein, Li in particular teaches, the steps of:
prompting the owner account to view the health record of at least one specific tag with the corresponding PC device, wherein the specific tag is from the plurality of electronic ear tags; relaying the health record of the specific tag from the remote server to the corresponding PC device of the owner account, if the health record of the specific tag is selected to be viewed by the owner account; and displaying the health record of the specific tag to the owner account through the corresponding PC device (see page 1-10).  It is to be noted that claim 20 in the patent provides a plurality of ear tags each of which are identifiable.

Allowable Subject Matter

Claims 22-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        7/2/2022